Seevers, J.
— I. The will of David R. Foster provides : 11 First. After paying my funeral expenses and just debts, if any, I give to my daughters, Dora Bixby and Lizzie ’Sandusky, one hundred dollars each. Second. I give and bequeath to my wife, Mary Jane Foster, the remainder of all my property, both' personal and real, including all stock of all kinds, and all notes and mortgages, and all property of every name and nature, so long as she may live. Third. After the decease of my wife, all the property remaining is to be divided equally between my daughters, Dora Bixby and Lizzie Sandusky.”
The will was admitted to probate in November, 1885, and in February, 1886, the legatees other than the widow caused a notice in writing to be served on the latter, in which the provisions of the will were correctly stated. The widow failed to elect whether or not she would take under the will as provided in section 2452 of the Code, which is as follows: “The widow’s share cannot be affected by any will unless she consents thereto within six months after notice to her of the provisions of the will by other parties interested in the estate, which consent shall be entered on the proper records of the circuit' court.” The circuit court held, in effect, that the widow was entitled to all the personal property for and during her life-time, except as provided in the first paragraph of the will.
II. It becomes material to determine whether the widow’s share is affected by the provisions of the will. *366It was held in Ward v. Wolf, 56 Iowa, 465, that the “widow’s share,” as contemplated in section 2452 of the Code, included a share in the personal property. In the absence of a will, such share is one-third part thereof, and the title and right to such share and property vests in her absolutely. Under the will in question such property belongs to her for and during her life. It seems to us clear that the widow’s share is affected by the will. The whole personal estate is vested in the widow for life in place and in lieu of a share of such estate vesting in her absolutely to dispose of as she might direct. It is possible that this should be regarded as a greater or enlarged interest, but, conceding this, it is nevertheless true that her share is affected, and, under the statute, she is required to say, in the manner therein provided, whether she consents to and will take under the will. Baldozier v. Haynes, 57 Iowa, 683. Under the statute, the widow has a right to determine whether she will take under the will or her distributive share. If she deems it to be to her interest to take under the will, she must so elect, as provided in the statute.
It therefore follows that the circuit court erred in the rulings made.
Reversed.